Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claim 1, the closest prior art, Respini et al. (EP 3147649), discloses a method comprising implementing a change to a refinery process associated with an oil-based fluid based on the settling rate of at least one foulant in the oil-based fluid, wherein the settling rate is determined by obtaining at least two absorbance measurements after solvent dosing and stirring have stopped during a turbidimetric flocculation titration of the oil-based fluid.
Additionally, Respini et al. (US 20150219614), discloses a method of determining crude oil stability based on measuring a first refractive index of crude oil that does not comprise a solvent, and on determining a second refractive index of the crude oil at a point of asphaltene flocculation during a turbidimetric flocculation titration. The refractive indices are used to determine corresponding first and second solubility parameters, and a process for refining the crude oil may be controlled by implementing a change to the refinery process based on the ratio of the first and second solubility parameter.
However, the prior art fails to disclose or suggest in combination with the other claimed steps, wherein the method further comprises quantifying the difference between (a) a settling rate of flocculated destabilized solids in a sample of an oil-based fluid having a field dosage amount of stabilizing additive and (b) a settling rate of flocculated destabilized solids in a sample of the oil-based fluid having no stabilizing additive to assess performance of the stabilizing additive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REBECCA CAROLE. BRYANT
Examiner
Art Unit 2877



/REBECCA C BRYANT/Examiner, Art Unit 2877